Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 1 of 15

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS

 

CITY OF BOSTON
INSPECTIONAL SERVICES
DEPARTMENT

Plaintiff,
v. Civil Action No. 20- 11796
CATHERINE LEE, AS TRUSTEE
OF THE FUN SEN LEE TRUST AND
ESTHER ZEE LEE, AS TRUSTEE
LEE FAMILY TRUST

Defendants.

Nee ee Nee eee eee eee le le Se

 

DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED VERIFIED
COMPLAINT FOR PRELIMINARY AND PERMANENT INJUCTION AND
MEMORANDUM OF LAW INCORPORATED HEREIN

NOW COMES the Defendant, Catherine Lee, as Trustee of the Fun Sen Lee Trust,
(hereinafter “Defendant”), and hereby moves this Honorable Court to Dismiss the Plaintiff's
Complaint against the Defendant pursuant to Mass. R. civ. P. rules 41(b)(2) for failure to comply
with the rules or any order of the Court as articulated in Verdone v. Verdone, 345 Mass. 773
(1963), specifically failure to comply with Rule 4 and Rule 7 of the Massachusetts Rules of
Civil Procedure; and thus the Defendant must be dismissed under both the Federal and
Massachusetts Rules of Civil Procedure 12(b)(2) personal jurisdiction; 12(b)(4) insufficiency of
process; 12(b)(5) insufficiency of service of process, and 12(b)(8)misnomer of a party. The
Defendant incorporates all attachments as part of this Motion. For further reasons therefore, the

Defendant states the following:
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 2 of 15

FACTS

On or about June 24, 2019, Plaintiff filed an Amended Verified Complaint For Preliminary
and Permanent Injunction against the Defendant “Catherine Lee, as Trustee of the FUN
SEN LEE TRUST” and sanctioned the Defendant for code violations located at 29-33

Edinboro Street, Boston MA (herein after the “Premises”). See Exhibit A.

. Neither Catherine Lee nor Wilson Lee was named as an individual Defendant in Plaintiffs

Complaint. See Exhibit A. See also Affidavit of Catherine Lee and Affidavit of Wilson Lee.
. Neither Catherine Lee nor Wilson Lee was ever personally or individually served with the
Complaint or Summons as a Defendant/s in Plaintiff's Complaint dated June 24, 2019. See
Exhibit A.

Defendant Fun Sen Lee Trust and its Trustee were nullities at the time Plaintiff filed the
Verified Complaint. See Attorney Schrier’s admission in paragraph 13 of his Motion where
he asserted that Fun See Lee Trust was in fact terminated in 2008. See Exhibit B.

. According paragraph 4 of the Declaration of Trust of the Fun Sen Lee Trust, ....” the Trust
shall terminate in any event twenty(20) years from the date hereof .” See Exhibit C.

. Paragraph 13 of Attorney Schrier’s Motion, admitted that the Fun Sen Lee Trust as recorded
in Book 14558, Page 004 “expired by its terms on February 14, 2008”. See Exhibit B.

The appropriate Defendants in Plaintiff's action should have been Catherine Lee,
individually as beneficiary and Wilson Lee, individually as beneficiary of the Fun Sen Lee

Trust. See Exhibit D.
8.

Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 3 of 15

Wilson Lee was never served with the summons and complaint. He was never provided with
notices of the hearings nor was he present during the multiple Court hearings regarding the
violations pertaining to 29-33 Edinboro Street (herein after “Premises’”), Boston, MA 02111.
See Affidavit of Wilson Lee.

On or about August 26, 2020, the Court appointed a Receiver for the Premises owned by the
non-existing Defendant. The Court based her decision on “...the defendant has been
granted repeated opportunities to correct code violation.... “ .See Exhibit D. The Courts
have consistently characterized the appointment of a receiver as remedy of “last resort.”
Perez v. Boston Hous. Auth., 379 Mass. 703, 733, 400 N.E. 2d 1231, 1249 (1980). “The
appointment of a receiver, while a familiar instrument of equity, is an extraordinary remedy.”
Easthampton Savings Bank v. Springfield, 470 Mass. 284, , ,.21 N.E.3d 922 (2014).
Receivership is “sparingly invoked.” Lopez v. Medford Community Center, Inc., 384 Mass.
163, 169, 424 N.E. 2d 229 (1981). The extraordinary remedy of an appointment of a

Receiver is only justified when there is a clear showing of “emergency exists, in order to
protect the interests of the plaintiff in the property.” Capital Fin., LLC v. 22 Maple St., LLC,
295 F. Supp. 3d19, citing Commodity Futures Trading Com. V. Comvest Trading Corp., 481
F. Supp. 438, 441 (D. Mass. 1979.) The Defendant could not have been “granted” any
opportunities since the Plaintiff had erroneously filed a verified complaint by wrongfully
declaring the Defendant as the the non-existent trustee of a trust that terminated in 2008. See
paragraph 13 of Attorney Schrier’s Motion in Exhibit B. This Receiver appointment deprived

the true owners of the Premises due process under the law. See also Exhibit G.
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 4 of 15

10. Well respected structural engineer with over twenty years of experience, Mr. Arthur Choo,
had inspected the premises multiple times and determined that the Premises is not a danger to
the community. See Exhibit E.

11. Currently, neither Catherine Lee nor Wilson Lee have any legal relationship to the premises

as a result of recent estate planning conveyance. See Exhibit F.
ARGUMENTS

I. PLAINTIFF’S FAILURE TO COMPLY WITH RULE 4 &7 OF
THE FEDERAL AND MASSACHUSETTS RULES OF CIVIL
PROCEDURE MANDATES A DISMISSAL PUSUANT TO

12(B)(4) AND 12(B)(5)

A. The Plaintiff’s complaint must be dismissed under Rule 12(b)(4) due to
insufficient process under Rule 4 of the Massachusetts Rules of Civil Procedure. Hoffman v.
Bailey, 996 F. Supp. 2d 477, 481. Rule 4 of the Massachusetts Rules of Civil Procedure that
governs summons specified the requirement that summons and complaint be directed to the
defendant which must state the time and Court which the defendant must appear and defend
themselves. Rule 4 mandates that a summons be served, via constable or certified mail, on the
defendant with a copy of the complaint. In this instance, the true owners of the premises,
Catherine Lee and Wilson Lee, were never served or notified individually. The Plaintiff's
complaint failed to properly name the true owners of the Premises. The true owners of the
Premises, Catherine Lee and Wilson Lee never had the opportunities to attend the hearings as the

Court had reasoned in its order for the appointment of Receiver and they certainly could not have
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 5 of 15

been “granted” opportunities as stated in the Court’s order. See Affidavit of Catherine Lee and
Affidavit of Wilson Lee and Court order in Exhibit D.

B. The complaint must be dismissed under Rule 12(b)(S5) because Plaintiff's
summons and complaint wrongfully named Fun Sen Lee Trust and its trustee as the
Defendant, and thus violated Rule 7 of the M.R. Civ. P. Gartin v. Par Pharm. Cos.. Inc., 289
Fed. Appx. 688, 691 n.3. (Sth Cir. 2008) (citing 5B C. WRIGHT & A. MILLER, FEDERAL
PRACTICE AND PROCEDURE: CIVIL 3d § 1353). “In the absence of valid service of
process, proceedings against a party are void.” Thomas v. New Leaders for New Sch., 278
F.R.D. 347, 350 (E.D. La. 2011) (quoting Aetna Bus. Credit, Inc. v. Universal Decor & Interior
Design, 635 F.2d 434, 435 (Sth Cir. 1981)). Plaintiff's service on Catherine Lee as Trustee of
the Fun Sen Lee Trust failed to meet the “ legal sufficiency of the service of process.” Quinn v.
Miller, 470 Fed. Appx. 321, 323 (5th Cir. 2012); Holly v. Metro. Transit Auth., 213 Fed. Appx.
343, 344 (Sth Cir. 2007). In effect “the mode of delivery or the lack of delivery of the summons
and complaint” on the true owners of the Property Gartin, 289 Fed. Appx. at 691 n.3 (citing 5B
C. WRIGHT & A. MILLER, FEDERAL PRACTICE AND PROCEDURE: CIVIL 3d § 1353)
entitles a dismissal; see also Hayward v. Douglas, No. 07- 72-FJP-DLD, 2010 WL 128320.

Rule 12(b)(5) mandates a dismissal of a claim when service of process was not timely
made in accordance with Rule 4 or was not properly served in the appropriate manner. Thomas
v. New Leaders for New Sch., 278 F.R.D. 347, 350 (E.D. La. 2011), 278 F.R.D. at 349-50
(citing Wallace v. St. Charles Parish Sch. Bd., No. Civ.A.04-1376, 2005 WL 1155770. “The
party making service has the burden of demonstrating its validity when a Rule 12(b)(5) objection

to service is made.” Quinn, 470 Fed. Appx. at 323 (citing Carimi v. Royal Carribean Cruise Line,
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 6 of 15

Inc., 959 F.2d 1344, 1346 (5th Cir. 1992)); see also Hayward, 2010 WL 128320, (citing Sys.

Signs Supplies v. U.S. Dept. of Justice, 903 F.2d 1011 (Sth Cir. 1990)).

 

When considering a motion to dismiss pursuant to Rule 12(b)(5), the court must accept

all well-pleaded facts as true and view them in the light most favorable to the plaintiff. Lisson v.
ING GROEP N.V., 262 Fed. Appx. 567, 570 n.2 (Sth Cir. 2007) (citing Baker v. Putnal, 75 F.3d
190, 196 (5th Cir. 1996); McClinton v. Delta Pride Catfish, Inc., 982 F. Supp. 417, 418 (N.D.
Miss.1997)). Unless the City of Boston Inspectional Services Department produced signed return
of service by Catherine Lee and Wilson Lee, Plaintiff cannot deemed in compliance with both
Rule 4 and Rule 7 of M.R.Civil P. and the Plaintiff's complaint must be dismissed.” See Blair

v. City of Worcester, 522 F.3d 105, 112 (1st Cir. 2008); Hahn v. Bauer No. 09-2220, 2010 WL

 

396228, at (D. Minn. Jan. 27, 2010)(Ericksen, J.)).

I. IMPOSITION OF A CRIMINAL OR CIVIL COMPLAINT VIA
DEFECTIVE SERVICE OF PRECESS IS A CLEAR

CONSTITUTIONAL INFRINGEMENT AND VIOLATION OF

DUE PROCESS UNDER THE EQUAL PROTECTION CLAUSE

OF THE 147! AMENDMENT

In addition to the violations of the Massachusetts Civil Rights Act the Massachusetts
Uniform Custodial Trust Act, the imposition of a Receiver on the Premises without notice to the
rightful owners violated their equal protection under the United States Constitution. When the
Fun Sen Lee Trust terminated in 2008, as emphasized in Receiver, Stuart T. Schrier, Esq. Motion

To Add Esther Zee Lee, Trustee Of the Lee Family Trust, Catherine Lee and Wilson Lee
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 7 of 15

automatically became individual and separate legal owners of the Premises pursuant to Chapter
203 B of the Massachusetts Uniform Custodial Trust Act. Neither Catherine Lee nor Willson
Lee were ever served or notified for the Court hearings that they were entitled to pursuant to the
Massachusetts Civil Rights Act. See affidavits of Catherine Lee and Wilson Lee. The
Constitutional due process rights under the equal protection clause of both Catherine Lee and
Wilson Lee were severely prejudiced and denied. The Plaintiff denied them the right to defend
themselves before the Court as the rightful owners of the Premises. The appointment of a
Receiver in conjunction with the denial of due process is a clear violation of the Massachusetts
Civil Rights Act. Also see Exhibit F, Defendant’s Opposition To The Appointment of a
Receiver. “A Motion to Dismiss for insufficient process under Rule 12(b)(4) should be granted ‘
when the defect is prejudicial to the defendant. Otherwise the court should generally allow an
amendment of the process to correct the defect.’” Williams v. Waffle House, No. 10-00357-JJB-
DLD, 2010 WL 3418257, at (M.D. La. Aug. 26, 2010) (quoting 5A C. WRIGHT & A. MILLER,

FEDERAL PRACTICE AND PROCEDURE § 1353 (2d ed. 2002)).

I. THE COMPLAINT MUST BE DISMISSED PURSUANT TO
M.R. CIVIL P. RULE 12(B)(2) BECAUSE DEFENDANT FUN
SEN LEE TRUST NAMED IN THE COMPLAINT WAS A

NULLITY

“< Jurisdiction’ refers to ‘a court's adjudicatory authority.’” Reed Elsevier, Inc. v. Muchnick, 559

U.S. 154, 160 (2010) (citing Kontrick v. Ryan, 540 U.S. 443, 455 (2004)) to exercise its power
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 8 of 15

over the person subject to suit. “A court must have both subject matter and personal jurisdiction
before determining the validity of a claim. Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 172
(Sth Cir. 1994). The Plaintiff, who invoked this court's jurisdiction on Fun Sen Lee Trust bears
the burden of establishing that a defendant has the requisite minimum contacts with the forum
state to justify the court's jurisdiction.” Herman v. Cataphora, Inc., 730 F.3d 460, 464 (Sth Cir.
2013) (citing Guidry v. U.S. Tobacco Co., Inc., 188 F.3d 619, 625 (Sth Cir. 1999)). The City of
Boston Inspectional Services Department thus bears the burden of proving personal jurisdiction
when the Fun Sen Lee Trust was actually terminated in 2008. Luv N' Care, Ltd. v. Insta—Mix,
Inc., 438 F.3d 465, 469 (5th Cir. 2006). When the Court lacks personal jurisdiction, it must
dismiss the action pursuant to R. Civ. P. 12(b)(2); since without personal jurisdiction, the court
is powerless to proceed to an adjudication. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584
(1999). Couple with the fact that neither Catherine Lee nor Wilson Lee are current title owners
of the Premises, this Court cannot possibly exercise its jurisdiction over a non-existent entity, the
Fun Sen Lee Trust or the non-existing trustee of the Fun Sen Lee Trust as admitted by the
Receiver, Attorney Stuart Shrier in his Motion to Add Ester Lee, as Trustee of the Lee Family
Trust. See Affidavits of Catherine Lee and Wilson Lee. See also Attorney Stuart Shrier’s Motion

To Add Ester Lee in Exhibit B.

IV. EVEN IF THE RIGHTFUL OWNERS WERE IDENTIFIED AND
SERVED, EMERGERCY BUILDING CODE VIOLATIONS HAVE MOSTLY
BEEN ADDRESSED

See attached Exhibit G, Defendant’s Opposition To the Appointment of a Receiver.
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 9 of 15

/s/ Mary K. Y. Lee

Maty K. Y. Lee (BBO #671592)
Mary K. Y. Lee PC

52 Temple Place, Fourth Floor
Boston, MA 02111

(617)426-1689

866-221-2846 (fax)
matykylee@marylee-law.com (email)

Dated: October 6, 2020
CERTIFICATE OF SERVICE

I, Marty K. Y. Lee, hereby certify that this document filed through the ECF system is sent electronically
to all counsels, Edward Coburn, Esq., Neil R. Janlewicz, Jr. Esq., Stuart Schrier, Esq.

Dated: October 6, 2020 Ls[ Mary K. Y. Lee
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 10 of 15

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. HOUSING COURT DEPARTMENT
EASTERN DIVISION
CASE NO. 19-CV-000374

 

CITY OF BOSTON INSPECTION.
SERVICES DEPARTMENT,
Plaintiffs,

Vv.

CATHERINE LEE, as
Trustee of the FUN SEN LEE TRUST
Defendant.

A ae a ee eee,

 

AFFIDAVIT OF CATHERINE LEE IN SUPPORT OF DEFENDANT'S MOTION TO
DISMISS

Now comes Catherine Lee and, making this affidavit under the penalties of perjury, states

that the allegations made below are true of her own knowledge.

1. My name is Catherine Lee of Newton Massachusetts.

2. I was the Trustee of Fun Sen Lee Trust before its Termination in 2008 as confirmed by
Attorney Shrier’s “Motion To Add Esther Zee Lee, Trustee Of The Lee Family Trust”. I
was not aware that the Trust had terminated in 2008 prior to reading Attorney Shrier’s
Motion because there was an amendment to the Trust that was never recorded. Moreover,
an estate planning attorney recently informed me that the amendment was invalid since it
was never recorded.

3. Iam also the beneficiary of the Fun Sen Lee Trust. So when the Trust automatically
terminated in 2008, I automatically became one the co-owners of 29-33 Edinboro(herein

after “Property”), Boston MA.
10.

Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 11 of 15

When I received the summons to go to Housing Court on this case on or before June,
2019, I was never informed that I was being sued as an individual owner of the Property.
The summons and complaint that I received were addressed to the Fun Sen Lee Trust.
In fact, when I was in Court as a Trustee of the Fun Sen Lee Trust, the Court explicitly
informed me that I needed a lawyer because I was the Trustee of the Trust and the law
required that Trust be represented by a lawyer. Furthermore, when I wanted to represent
myself, the Court informed me that I can not represent myself because the complaint was
not against me personally as the owner.

At no time since June, 2019 did I receive summons or any notices from the City of
Boston Inspection Services Department to appear in Court as an individual or as the
owner of 29-33 Edinboro. Nor have I ever received any documents from ISD that I was
personally being sued as an owner of 29-33 Edinboro for building code violations.
Because only the Fun Sen Lee Trust is involved, as I was informed by the Court, and I
was represented by the lawyer as instructed by the Court, I was not required to attend all
the hearings.

Had I known that I was being sued personally, I would have been at each and every
hearing. I was definitely singled out when I was not served to appear in Court while
other defendants of the City of Boston Inspectional Services Department were properly
served. My life and my rights matter!

It is my constitutional right to be informed when I am being sued as an individual and it
is certainly my constitutional right to attend all the hearings against me, especially when

it is a potential criminal code violation of my property.
DL.

12.

Ld.

14.

3,

16.

Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 12 of 15

My constitutional rights have been deprived and denied when | was not properly noticed
of the suit as an individual.

Because of family reasons, I am no longer an owner of the Property. I conveyed the
Property to The Lee Family Trust.

I am neither a Trustee nor beneficiary of The Lee Family Trust.

I have no relationship whatsoever to the Property at this time.

It will be a travesty of justice if I am not dismissed from this potential criminal liability.
The Court should dismiss me as Trustee of Fun Sen Lee Trust and The Fun Sen Lee Trus
because the Trust did not even exist at the time the Verified Complaint was filed by the

City of Boston Inspectional Services Department.

f ee K
/ ‘ afr Le

Catherine Lee

 
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 13 of 15

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. HOUSING COURT DEPARTMENT
EASTERN DIVISION
CASE NO. 19-CV-000374

 

CITY OF BOSTON INSPECTION.
SERVICES DEPARTMENT,
Plaintiffs,

V.

CATHERINE LEE, as
Trustee of the FUN SEN LEE TRUST
Defendant.

ee ‘0 a ae

 

AFFIDAVIT OF WILSON LEE IN SUPPORT OF DEFENDANT'S MOTION TO
DISMISS

Now comes Wilson Lee and, making this affidavit under the penalties of perjury, states

that the allegations made below are true of his own knowledge.

1. My name is Wilson Lee of Newton Massachusetts.

2. Iwas the beneficiary of the Fun Sen Lee Trust. So when the Trust automatically
terminated in 2008 as confirmed by Attorney Shrier in his Motion To Add Esther Zee Lee,
Trustee Of The Lee Family Trust, I automatically became one the co-owners of 29-33
Edinboro, Boston MA pursuant to the Massachusetts Uniform Custodial Trust Act.

3. Atno time since June, 2019 did I receive summons or any notices from the City of Boston
Inspection Services Department to appear in Court as an individual or as the owner of 29-
33 Edinboro. Nor have I ever received any documents from ISD that I was personally
being sued as an owner of 29-33 Edinboro (hereinafter “Property”)for building code

violations.
9.

Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 14 of 15

Had I known that I was being sued personally or sued as an owner of the Property, I would
have attended each and every hearing.

On multiple occasions, I was informed by the Plaintiffs attorney that I have no right to be
in Court because I have no relations to the Property. As a matter of fact, I do because I
became an owner when the Trust terminated in 2008. The facts illustrated that I was
singled out when I was not served to appear in Court while other defendants of the City
of Boston Inspectional Services Department were properly served in accordance with the
rules of law.

It is my constitutional right to be informed when I am being sued as an individual and it is
certainly my constitutional right to attend all the hearings against me, especially when it is
a potential criminal code violation against my property.

My constitutional rights have been deprived and denied when I was not properly noticed
of the suit as an individual owner of the Property by the City of Boston Inspectional
Services Department. My constitutional rights have been deprived and denied when I was
discouraged to attend the Court hearings by the City of Boston Inspectional Services
Department. My life and rights do matter! The conduct of the Plaintiff is a travesty of
justice and a clear violation of the United States Constitution and the Massachusetts Civil
Rights Laws.

Because of family reasons I am no longer an owner of the Property. I conveyed the
Property to The Lee Family Trust.

I am neither a Trustee nor beneficiary of The Lee Family Trust.

10. I have no relationship whatsoever to the Property at this time.
Case 1:20-cv-11796-DJC Document 7 Filed 10/06/20 Page 15 of 15

/
fn ? ff
f { J

Wilson Lee

 
